Name: 2001/87/EC: Council Decision of 8 December 2000 on the signing, on behalf of the European Community, of the United Nations Convention against transnational organised crime and its Protocols on combating trafficking in persons, especially women and children, and the smuggling of migrants by land, air and sea
 Type: Decision
 Subject Matter: criminal law;  migration;  social affairs;  demography and population;  international affairs
 Date Published: 2001-02-01

 Avis juridique important|32001D00872001/87/EC: Council Decision of 8 December 2000 on the signing, on behalf of the European Community, of the United Nations Convention against transnational organised crime and its Protocols on combating trafficking in persons, especially women and children, and the smuggling of migrants by land, air and sea Official Journal L 030 , 01/02/2001 P. 0044 - 0044Council Decisionof 8 December 2000on the signing, on behalf of the European Community, of the United Nations Convention against transnational organised crime and its Protocols on combating trafficking in persons, especially women and children, and the smuggling of migrants by land, air and sea(2001/87/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 47, 62(2)(a), 63 first subparagraph (3)(b), and 95 read in conjunction with the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The elements of the Convention and the two Protocols thereto which are subject to Community competence were negotiated by the Commission, with the approval of the Council, on behalf of the Community.(2) The Council also instructed the Commission to negotiate the accession of the Community to the international agreements in question.(3) Negotiations were successfully concluded and the resulting instruments will be open for signing by the States and, within their areas of competence, by regional organisations for economic integration in Palermo from 12 to 15 December 2000 and thereafter at the United Nations headquarters for a period of two years.(4) The Member States having stated that they will sign the instruments as soon as they are open for signing in Palermo, the European Community should also be able to sign,HAS DECIDED AS FOLLOWS:Sole Article1. The President of the Council is authorised to designate the persons who are empowered, on behalf of the Community, to sign the Convention against transnational organised crime and the Protocols thereto on combating trafficking in persons, especially women and children, and the smuggling of migrants by land, air and sea.2. The text of the Convention and its additional Protocols, which were adopted by the General Assembly of the United Nations in its Resolution No 25 of 15 November 2000, will be published in the Official Journal of the European Communities upon the accession of the Community.Done at Brussels, 8 December 2000.For the CouncilThe PresidentH. VÃ ©drine